DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2021 and 9/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by NEC (WO 2014/050349), hereinafter NEC.


 	Regarding claim 1 NEC  discloses a sensor module comprising: a metal member (Fig. 5, at 10) having a recessed portion (Fig. 5, at 5); a resin portion (Fig. 5, at 310; paragraph 0041 “resin”) embedded within the recessed portion; a radiator (Fig. 5, at 30) provided within the resin portion and configured to emit radio waves; a wireless communication portion (Fig. 5, at 70; paragraph 0032) provided within the resin portion and connected to the radiator; and a sensor (Fig. 5, at 50) connected to the wireless communication portion, wherein the metal member is insulated from the radiator by the resin portion and functions as a parasitic element (Fig. 5, at 10, 11, and 30; the metal housing 10 and opening 11 effectively forms a radiating aperture which functions as a parasitic element; see also paragraph 0018 “radiation window”).

                                                   
    PNG
    media_image1.png
    308
    285
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding dependent claim 2, patentability exists, at least in part, with the claimed features of wherein the metal member further has an annular, rectangular-annular, or polygonal-annular slit in plan view, and wherein the recessed portion is in communication with the slit.  
 	NEC – of record and disclosed by Applicant – and Roesicke (US 2014/0163338) are cited as teaching some elements of the claimed invention including a sensor module, a metal member having a recessed portion, a radiator, a wireless communication portion, and a sensor.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of wherein the metal member and the resin portion have a through hole penetrating a center in plan view.  
 	NEC and Roesicke are cited as teaching some elements of the claimed invention including a sensor module, a metal member having a recessed portion, a radiator, a wireless communication portion, and a sensor.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 9, patentability exists, at least in part, with the claimed features of a substrate provided within the resin portion, wherein the radiator, the wireless communication portion, and the sensor are mounted on the substrate.  
 	NEC and Roesicke are cited as teaching some elements of the claimed invention including a sensor module, a metal member having a recessed portion, a radiator, a wireless communication portion, and a sensor.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845